In an action to recover the reasonable value of services performed, in which a default judgment was entered in favor of plaintiff, defendants appeal (1) as limited by their notice of appeal and brief, from so much of an order of the Supreme Court, Nassau County, entered July 5, 1979, as required the posting of a bond or other undertaking sufficient to secure the sum of $15,985.06, as a condition of vacatur of the default judgment, (2) from a further order of the same court, dated July 18, 1979, which granted partial summary. judgment to plaintiff against them in the sum of $11,650, with interest, and (3) from the judgment entered on the latter order on August 2, 1979. Order entered July 5, 1979 affirmed insofar as appealed from, without costs or disbursements. No opinion. Appeal from the order dated July 18, 1979 dismissed, without costs or disbursements (see Matter of Aho, 39 NY2d 241, 248). Judgment reversed, without costs or disbursements, order dated July 18, 1979 vacated and plaintiff’s cross motion for summary judgment denied. Defendants’ letter of guarantee is ambiguous and raises questions of fact which must be decided at a trial. Hopkins, J. P., Lazer, Margett and O’Connor, JJ., concur.